DETAILED ACTION
The instant application having Application No. 17/163,556 filed on 1/31/2021 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay Chesavage, Reg. No. 39,137, on 8/26/2022.
The claims have been amended as follows: 

1)  (Currently Amended) A charge transfer capacitor coupling charge from a positive multiplier-accumulator (MAC) Unit Element (UE) and a negative MAC UE to a positive charge transfer line and a negative charge transfer line, the positive UE generating complementary outputs V_PP and V_PN, the negative UE generating complementary outputs V_NN and V_NP, the charge transfer capacitor comprising: 
a continuous first conductor, a continuous second conductor parallel and co-planar to the first conductor, and a continuous third conductor parallel and co-planar to the second conductor, the continuous first conductor, continuous second conductor, and continuous third conductor coupled to the positive charge transfer line; 
a first conductor segment adjacent to the continuous first conductor and co-planar to the continuous first conductor, the first conductor segment coupled to V_PP; 
a second conductor segment adjacent to the continuous first conductor and also adjacent to the continuous second conductor and co-planar to the continuous first conductor and the continuous second conductor, the second conductor segment coupled to V_NP; 
a third conductor segment adjacent to the continuous second conductor and also adjacent to the continuous third conductor, and co-planar to the continuous second conductor and the continuous second conductor, the third conductor segment coupled to V_PP; 
a fourth conductor segment adjacent to the continuous third conductor, and co-planar to the continuous third conductor, the fourth conductor segment coupled to V_NP.

3)  (Currently Amended) The charge transfer capacitor of claim 1 where the first conductor segment, third conductor segment, and V_PP are connected together by a conductor which is not co-planar to the second conductor segment.

4)  (Currently Amended) The charge transfer capacitor of claim 1 where the second conductor segment, fourth conductor segment, and V_NP are connected together by a conductor which is not co-planar to the second conductor segment.

6)  (Currently Amended) A charge transfer capacitor comprising: 
a first conductor, second conductor, and third conductor parallel to each other and electrically connected to each other; 
a first conductor segment having an edge capacitively coupled to an edge of the first conductor; 
a second conductor segment having a first edge capacitively coupled to an opposite edge of the first conductor and a second edge capacitively coupled to an edge of the second conductor; 
a third conductor segment having a first edge capacitively coupled to an opposite edge of the second conductor and also a second edge capacitively coupled to an edge of the third conductor; 
a fourth conductor segment having an edge capacitively coupled to an opposite edge of the third conductor; 
the first conductor segment and third conductor segment electrically coupled together and to a first input voltage from a multiplier-accumulator (MAC) unit element; 
the second conductor segment and fourth conductor segment electrically coupled together and to a second input voltage from the MAC unit element.

10)  (Currently Amended) A charge transfer capacitor for a positive multiplier-accumulator (MAC) unit element generating a positive output and a negative output and a negative MAC unit element generating a positive output and a negative output, the charge transfer capacitor comprising: 
a first positive conductor, a second positive conductor, and a third positive conductor; 
a first positive conductor segment having an edge capacitively coupled to an edge of the first positive conductor, a second positive conductor segment having an edge capacitively coupled to an edge of the first positive conductor and also capacitively coupled to an edge of the second positive conductor, a third positive conductor segment having an edge capacitively coupled to an edge of the second positive conductor and also having an edge capacitively coupled to an edge of the third positive conductor, and a fourth positive conductor segment having an edge capacitively coupled to an edge of the third positive conductor segment; 
a first negative conductor, a second negative conductor, and a third negative conductor; 
a first negative conductor segment having an edge capacitively coupled to an edge of the first negative conductor, a second negative conductor segment having an edge capacitively coupled to an edge of the first negative conductor and also having an edge capacitively coupled to an edge of the second negative conductor, a third negative conductor segment having an edge capacitively coupled to an edge of the second negative conductor and also having an edge capacitively coupled to an edge of the third negative conductor, and a fourth negative conductor segment having an edge capacitively coupled to an edge of the third negative conductor; 
the positive unit element positive output coupled to the first positive conductor segment and the third positive conductor segment; 
the negative unit element positive output coupled to the second positive conductor segment and the fourth positive conductor segment; 
the positive unit element negative output coupled to the first negative conductor segment and the third negative conductor segment; 
the negative unit element negative output coupled to the second negative conductor segment and the fourth negative conductor segment.

17)  (Currently Amended) A charge transfer capacitor for a positive signal voltage from a multiplier-accumulator (MAC) unit element and a complementary negative signal voltage from the MAC unit element, the charge transfer capacitor comprising: 
a plurality of elongate positive conductors periodically connected to each other over an elongate extent; 
a plurality of elongate negative conductors periodically connected to each other over an elongate extent; 
a plurality of positive conductor segments coupled to the positive signal voltage, the plurality of positive conductor segments co-planar to the plurality of elongate positive conductors and positioned between the plurality of elongate positive conductors, the plurality of positive conductor segments capacitively edge capacitively coupled to the plurality of elongate positive conductors; 
a plurality of negative conductor segments coupled to the complementary negative signal voltage, the plurality of negative conductor segments co-planar to the plurality of elongate negative conductors and positioned between the plurality of elongate negative conductors, the plurality of negative conductor segments capacitively edge coupled to the plurality of elongate negative conductors; 
whereby a transition of the positive signal voltage and complementary transition of the negative signal voltage causes an opposite but substantially equal charge displacement to the elongate positive conductor and elongate negative conductor.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest found prior art is Schie et al. (US 2020/0110987), Muralimanohar et al. (US 10,496,855), and Strachan et al. (US 2018/0114569).  Schie discloses a charge based switch matrix which couples multiply and add (MAC) switch charge circuits, wherein the MAC circuits comprise a charge transfer device that couples an input charge storage device to an output charge storage device.  Muralimanohar and Strachan each generally disclose performing multiply-add operations (i.e. dot products) of vectors and matrices using a plurality of crossbar arrays which produce output voltages or currents which represent the multiply-add results.
However, none of the closest found prior art references teach a charge transfer capacitor for coupling multiplier-accumulator (MAC) unit elements having the integrated circuit layout structure as required by the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182